DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: applicant’s use of the terms “first hinge assembly” and “second hinge assembly” are not consistent in the claims, when comparted to the drawings.  Furthermore, the respective terms “first hinge assembly” and “second hinge assembly” are not referred to in the “DETAILED DESCRIPTION.”  These terms should be explicitly referenced in the as such.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the use of the terms “first hinge assembly” in line 11 and “second hinge assembly” in line 12, respectively, wherein these terms should be interchanged, based on the drawing figures and the specification of the application.  Claims 2-7 depend, either directly or indirectly, from claim 1 and are therefore rejected for at least the same reasons.  Any subsequent rejections to claims 1-7 will be based on the Examiner’s interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2018/0107253 to Landwehr.  Referring to claim 1, as best understood by the Examiner, Landwehr discloses an accessory device (100) suitable for use with an electronic device (110), the accessory device comprising: a first section (100A) comprising a first segment (portion left of 202, i.e., “PLT 202” hereinafter) and a second segment (portion right of 202, i.e., “PRT 202” hereinafter) coupled to the first segment (PLT) by a first hinge assembly (202); and a second section (100B) coupled to the first section (100A) by a second hinge assembly (200), the second section (100B) comprising an input mechanism (120) configured to provide a command to the electronic device, wherein a first position (see Fig. 2) comprises the first section (100A) positioned over the second section (100B) and the first segment (PLT 202) 

being fixed relative to the second segment (PTR 202), and wherein a second position (Fig. 4) comprises the first section (100A) rotated away from the second section (100B) via the second hinge assembly (200) such that the input mechanism (120) is uncovered by the first section (100A), and the first segment (PLT 202) is rotated relative to the second segment (PRT 202) via the first hinge assembly (202).
Referring to claim 2, as best understood by the Examiner, Landwehr discloses the device as claimed, wherein the first segment (PLT 202) and the second segment (PRT 202) define a receiving surface for the electronic device (110) in the first position (Fig. 2), and in the second position (Fig. 4), a rotation of the first segment (PLT 202) relative to the second segment (PRT 202) causes the second segment to disengage from the electronic device.
Referring to claim 3, as best understood by the Examiner, Landwehr discloses the device as claimed, wherein the first hinge assembly (202) allows the first segment (PLT 202) to move relative to the second segment (PTR 202) only in the second position.  See [0029].



Referring to claim 4, as best understood by the Examiner, Landwehr discloses the device as claimed, wherein the second position (Fig. 4) comprises the first section (100A) rotated away from the second section (100B) by a maximum angle of rotation between the first section and the second section, the maximum angle of rotation based upon the second hinge assembly.  See Figs. 3 and 4, as well as [0029].
Referring to claim 15, Landwehr discloses an accessory device (100) suitable for use with an electronic device (110), the accessory device comprising: a first section (100A) comprising a first segment (PLT 202) and a second segment (PRT 202) coupled to the first section by a first hinge assembly (202); and a second section (100B) coupled to the first section (100A) by a second hinge assembly (200), the second section comprising an input mechanism (120) configured to provide a command to the electronic device, wherein a first position (see Fig. 2) comprises the electronic device (110) engaged with the first segment (PLT 202) and the second segment (PTT 202), and wherein a second position (Fig. 4) comprises the first section (100A) rotated relative to the second section (100B) to a maximum angle based on the second hinge assembly (200), and the second segment (PRT 202) is free of contact with the electronic device (110). 

Referring to claim 17, Landwehr discloses the device as claimed, wherein: the first segment (PLT 202) comprises a first magnet (222) configured to form a first magnetic coupling with a first device magnet (212) of the electronic device, the second segment (PRT 202) comprising a second magnet (224) configured to form a second magnetic coupling with a second device magnet (216) of the electronic device, and rotation of the first segment relative to the second segment overcomes the second magnetic coupling.  See Fig. 4.
Referring to claim 20, Landwehr discloses the device as claimed, wherein the first hinge assembly (202) provides a counterbalance force that offsets the electronic device, and wherein the counterbalance force varies based upon a relative position between the first segment (PLT 202) and the second segment (PRT 202).  See Figs. 3 and 4, as well as [0029-0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Landwehr, which discloses the device as substantially claimed, but does not expressly teach the maximum angle relating to claim 15 is between 50 and 75 degrees.  It has been held that providing an optimum range is a result effective variable (i.e., a variable which achieves a recognized result), and the deter-mination of optimum or workable ranges of the variable may be characterized as routine experimentation and involves only routine skill in the art. See In re Antonie, 559 F.2d 618. 195 USPC 6 (CCPA 1977) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the maximum angle of Landwehr to be between 50 and 75 degrees, since the range could provide optimum viewing angles for the display portion of the electronic device based on experimentation.
Claims 5, 7-9, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landwehr in view U.S. Pat. No. 10,968,673 to Aagaard et al. (i.e., “Aagaard” hereinafter).  Referring to claim 5, Landwehr discloses the device as substantially claimed, except for the first hinge assembly (202) comprises: a 

first roller element; a second roller element; and a spacer element that engages the first roller element and the second roller element, wherein the first roller element and the second roller element rotate along the spacer element while transitioning from the first position to the second position.
	Aagaard discloses a friction hinge having a plurality of segments (see Figs. 1 and 9), including a hinge (606) having a first roller element (614-1); a second roller element (614-2); and a spacer element (618-2) that engages the first roller element (614-1) and the second roller element (614-2), wherein the first roller element and the second roller element rotate along the spacer element while transitioning from the first position to the second position.  See col. 8, lines 40-66.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second hinge assemblies of Landwehr to include the limitations of claim 5, since this would allow for increased mobility of the hinge devices, therefore optimizing the viewing range of the display portion of the electronic device.
Referring to claim 7, Landwehr in view of Asgaard disclose the device as claimed, further comprising: a retention structure (624) coupled to a first section (602) and a second section (624), the retention structure (624) passing through at 

least a first hinge assembly (606); and a tension adjustment system (i.e., the shape -memory material (SMM) disclosed in col. 9, lines 1-8) coupled to the retention structure, the tension adjustment system configured to adjust tension to the retention structure in the first position.
Referring to claim 8, Landwehr in view of Asgaard disclose an accessory device (100) suitable for use with an electronic device (110), the accessory device comprising: a first section (100A) that defines a receiving surface for the electronic device; a second section (11B) comprising an input mechanism (120) configured to provide a command to the electronic device; and a hinge assembly (200/202) coupled to the first section and the second section (see Figs. 2-4 of Landwehr), wherein the hinge assembly comprising: a first roller element (614-1); a second roller element (614-2); and a spacer element (618-2) that engages the first roller element (614-1) and the second roller element (614-2), wherein the first roller element and the second roller element rotate along the spacer element while transitioning from the first position to the second position (see Fig. 9 of Aagaard).



Referring to claim 9, Landwehr in view of Asgaard disclose the device as claimed, further comprising a retention structure (624) coupled to the first section and the second section, the retention structure that passes through the first roller element (614-1), the second roller element (614-2), and the spacer element (618-2).  See Fig. 9 of Aagaard).
Referring to claim 11, Landwehr in view of Asgaard disclose the device as claimed, wherein the hinge assembly (200/202) comprises a first hinge assembly (200), and wherein the first section (100A) comprises: a first segment (LTP 202); a second segment (RTP202); and a second hinge (202) assembly that couples the first segment with the second segment.  See Figs. 2-4 of Landwehr.
Referring to claim 12, Landwehr in view of Asgaard disclose the device as claimed, wherein a first position (Fig. 2 of Landwehr) comprises the first section (100A) positioned over the second section (100B) and the first segment (LTP 202) being fixed relative to the second segment (RTP 202), and wherein a second position (Fig. 3) comprises the first section (100A) rotated away from the second section (100B) via the first hinge assembly (200), and the first segment (LTP 202) is capable of rotation relative to the second segment (RTP 202) via the second hinge assembly (200).  

Referring to claim 13, Landwehr in view of Asgaard disclose the device as claimed, wherein the spacer element (618-2) comprises: a first convex surface (not numbered) that engages the first roller element (614-1); and a second convex surface (not numbered) that engages the second roller element (614-2). See Fig. 9 of Aagaard.
Referring to claim 14, Landwehr in view of Asgaard disclose the device as claimed, further comprising a fastening component (624), wherein: the first roller element (614-1) inherently comprises a first roller element opening , the second roller element (614-2) inherently comprises a second roller element opening, the spacer element (618-2) inherently comprises a spacer element opening, and the fastening component (624) inherently passes through the spacer element opening and is positioned in the first roller element opening and the second roller element opening.  See Fig. 9 of Aagaard.
Referring to claim 18, Landwehr in view of Asgaard disclose the device as claimed, further comprising: a retention structure (624); and a roller element (614-1) inherently comprising an opening, wherein the retention structure (624) inherency passes through the opening.  See Fig. 9 of Aagaard.


Referring to claim 19, Landwehr in view of Asgaard disclose the device as claimed, wherein the opening is defined by a flat surface and a convex surface.  See the opening in the lower structure (i.e., 614-1) shown in Fig. 5 of Aaraard.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the specific limitations of “the spacer element comprises: a first insert having a first set of protrusions positioned in the first roller element, the first set of protrusions directed toward a first portion of the spacer element; and a second insert having a second set of protrusions positioned in the first roller element, the second set of protrusions directed toward a second portion of the spacer element, the second portion being different from the first portion,” in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 4, 2022